Citation Nr: 0514754	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-24 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
residuals of a lumbar spine fracture at L3, L4, and L5, with 
degenerative joint disease.

2.  Entitlement to a total disability rating for compensation 
based on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which continued a 50 percent disability 
rating for residuals of a lumbar spine fracture, and denied 
entitlement to individual unemployability.

A notice of disagreement was received in July 2000.  A 
statement of the case was issued in November 2000, and a 
timely appeal was received in December 2000.

In July 2002, the veteran appeared before the undersigned 
Veterans Law Judge at a travel board hearing held at the RO 
in Seattle, Washington.

In October 2002, the Board undertook further evidentiary 
development.

In November 2003, the Board Remanded the case to the RO via 
the Appeals Management Center (AMC), to complete evidentiary 
development and readjudicate the claims, in accordance with 
the holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by no more than severe limitation of motion 
with demonstrable deformity of a vertebral body, limitation 
of forward flexion of the lumbar spine greater than 30 
degrees but not greater than 60 degrees, combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, and no incapacitating episodes.

2.  The veteran is unable to secure or follow a substantially 
gainful occupation as the result of his service-connected 
disability.

3.  This case represents such an exception or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
residuals of a lumbar spine fracture at L3, L4, and L5, with 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285, 5292 (2002); 38 C.F.R. §§ 3.400, 4.7, 
4.71a, Diagnostic Codes 5235, 5243 (2004).

2.  The criteria for entitlement to a total disability rating 
for compensation based on unemployability have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a January 2001 letter, the RO notified the veteran of the 
passage of the VCAA, advised him of the evidence VA had, 
advised him of the evidence VA would obtain, and advised him 
of the evidence he needed to submit.  In the May 2000 rating 
decision, the RO informed the veteran of what the evidence 
must show in order for him to prevail on his claim a total 
disability rating based on unemployability. In a November 
2000 statement of the case, the RO informed the veteran of 
what the evidence must show in order for him to prevail on 
his claim for an increased rating for his back disability.  
In a May 2004 letter, following a Board Remand for 
evidentiary development, the AMC advised the veteran of what 
the evidence must show in order for him to prevail on his 
claim for an increased rating for his back disability.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The May 2004 letter also advised the veteran to tell the RO 
about any additional information or evidence he believed 
would support his claim, and to send the RO any evidence in 
his possession that pertained to his claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in May 2000, and the veteran did not received complete VCAA 
notice until May 2004.  Therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying his claim for an increased and denying entitlement to 
individual unemployability.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to this transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).   Moreover, no prejudice to the veteran 
has been alleged or shown.  Mayfield v. Nicholson, No. 02-
1077, U.S. Vet. App. (April 14, 2005).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations in May 2000, January 2003, and June 2004 in 
connection with his claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

Subsequent to the veteran filing his claim for an increased 
rating and individual unemployability in February 2000, the 
veteran has received three VA medical examinations; in May 
2000, January 2003, and June 2004.

At his May 2000 VA medical examination, the veteran reported 
receiving physical therapy, including heat and massage, twice 
a week; taking Vicodin every other day; using a TENS unit 
three times a week; and using a cane to walk.  He could walk 
a mile using his cane before he got back pain.  Standing 
still, he got back pain in 10 minutes.  He could sit in a 
chair for approximately an hour before back pain started.

Range of motion testing showed back flexion to 40 degrees, 
with pain at 23 degrees; extension of 15 degrees; right 
lateral flexion to 15 degrees, with pain at 14 degrees; left 
lateral flexion of 19 degrees, with pain at 16 degrees; right 
rotation of 28 degrees without pain; and left rotation of 27 
degrees without pain.

X-rays of the lumbar spine showed degenerative changes, the 
presence of six lumbar vertebrae with an enlarged left 
transverse process articulating with the sacrum, and a 
possible spondylolysis, but no spondylolisthesis.

Diagnoses included degenerative joint disease of the lumbar 
spine, six lumbar vertebrae with an enlarged left transverse 
process articulating with the sacrum, and a possible 
spondylolysis.

At his July 2002 hearing, the veteran testified that the 
severity of his condition had worsened since the initial 
grant of service connection, and that his condition precluded 
him from working.  He said that that his last job was a 
sedentary position involving insurance and financing for an 
automobile dealer.  He worked at that job a few years, ending 
in September 1997, missing work two days a week on average 
because of back pain.  In September 1997 he began a college 
course of instruction under the VA's vocational 
rehabilitation program.  He dropped out of the program in 
August 2000 on the advice of his instructor because he had 
missed many classes with his back problems and was not making 
satisfactory progress.  At the time he dropped out, after 
three years, he had completed approximately one year of 
course work. 

At his January 2003 VA medical examination, the veteran 
reported stiffness of the low back after inactivity, weakness 
and shakiness in the low back at times, and lack of 
endurance.  He treated his back with heat, took Ibuprofen, 
and used a TENS unit for approximately 3-4 days every 3-4 
weeks.  He carried a cane with him at all times, but did not 
always use it.  He occasionally wore a back brace.  The 
veteran said he could dress himself, shower using grab rails, 
and garden with a hand hoe while sitting down.  He could not 
do housework, and could not stand for more than 10 minutes or 
walk more than 100 feet without pain.

Range of motion testing showed extension of 45 degrees out of 
45 degrees, with no pain, but on movement against pressure 
there was pain in the T5-T6 level; left lateral flexion was 
45 degrees out of 45 degrees, with no pain, but on movement 
against pressure there was pain in the left parispinal area 
in the mid left buttock axis at the L5-S1 level; left lateral 
rotation was 45 degrees out of 45 degrees with no pain; right 
lateral flexion was 45 degrees out of 45 degrees, with no 
pain for passive movement or movement against pressure, but 
muscle spasm paraspinally on the right at the mid buttock 
axis at the L1-L2 level; right lateral rotation was 45 
degrees out of 45 degrees with no pain on either active or 
passive movement, but 36 degrees out of 45 degrees for 
movement against pressure, with sudden muscle spasm 
paraspinally almost to the border of the thorax at the T12-L1 
level; forward flexion was 30 degrees out of 90 degrees for 
active and passive movement, and 36 degrees out of 90 degrees 
for movement against pressure, but with pain and muscle spasm 
at the L3-L4 level in the midline and the T4-T5 level at the 
midline.

X-rays showed slight degenerative disc disease at T12-L1 and 
L5-L6.

Diagnoses included musculoskeletal strain in the lumbosacral 
area, and traumatic injury producing healed compression 
fractures at L3, L4, and L5.

An April 2004 Social Security Administration (SSA) decision 
reopened and revised a previous SSA decision, finding that 
the veteran was under a disability, unable to work, and 
entitled to SSA Disability Insurance Benefits commencing June 
30, 1998.  The impairments considered included: diabetes 
mellitus; chronic osteoarthritis of the lumbar spine with 
chronic pain; chronic shoulder pain with mild degenerative 
changes; coronary artery disease with angioplasty, stent 
placement, and history of myocardial infarction; and 
hepatitis C.

In reaching his decision, the Administrative Law Judge (ALJ) 
found that the veteran was unable to perform the requirements 
of his past relevant work as an insurance salesperson (light, 
skilled) or as a data entry clerk (sedentary, semi-skilled).  
Evidence considered by the ALJ included a July 2002 medical 
opinion that the claimant veteran had postural limitations 
with markedly limited forward flexion, and could be expected 
to stand and walk only 2 hours in an 8-hour workday.

At his June 2004 VA medical examination, the veteran reported 
constant pain, stiffness, and lack of endurance, with range 
of motion unchanged, with no directed bed rest by his 
physician.  The veteran treated his back with heat, took 
Ibuprofen, wore a Velcro back support and carried a cane.  
The veteran reported being dismissed from college in July 
2000 because of too much time lost due to his back problems.  
He could not stand for more than five minutes, sit for more 
than 10-15 minutes, or walk more than 50 feet because of back 
pain.  He required no assistance in dressing, bathing or 
other activities of daily living and could sit on the ground 
and do light gardening.

Range of motion testing showed right lateral flexion from 0-
14 degrees, with pain at 10 degrees; left lateral flexion 
from 0-16 degrees; right rotation from 0-18 degrees with pain 
at end point of motion; left rotation from 0-22 degrees; 
extension from 0-17 degrees with pain at end point of motion; 
and forward flexion from 0-45 degrees with pain from 35 
degrees.  Following an exercise involving a forward flexion 
maneuver from a standing position, forward flexion was 
measured at 40 degrees.

The diagnoses were status post spinal trauma which resulted 
in lumbovertebral fractures or compression fractures with 
residual posttraumatic arthritis, degenerative disc disease, 
and chronic pain.

The examiner noted that the veteran was unable to tolerate a 
fairly sedentary job as a financial and insurance manager for 
a car dealership which required only desk work, that the 
veteran was unable to complete classes in a college program 
because his back precluded prolonged sitting or standing, and 
that the veteran could not tolerate any repetitive activity 
involving motion of the spine.  He concluded that the veteran 
was more probably than not unemployable for even a sedentary 
job due to his service-connected spinal condition.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R., Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2004).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of the 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002, and effective 
September 26, 2003, 67 Fed. Reg. 54,345 (Aug. 22, 2002) and 
68 Fed. Reg. 5,154 (Aug. 27, 2003).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a claimant 
applies, unless the Congress provided otherwise or permitted 
the Secretary to do otherwise, and the Secretary does so.  
38 U.S.C.A. § 5100; 38 C.F.R. § 3.400.
 
Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion (20 percent), or severe with listing of the 
whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with an abnormal mobility on forced motion 
(40 percent).  An additional 10 percent is to be added to the 
rating for a demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71, Diagnostic Code 5295.  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks 
(20 percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the previous 12 
months, or by combining under § 4.125 separate evaluations of 
its orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in a higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 but less than 2 weeks 
during the past 12 months (10 percent), with incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months (20 percent), 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  

Effective September 26, 2003, the regulations rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified Diagnostic Codes 
include 5235 (vertebral fracture or dislocation) 5237 
(lumbosacral or cervical strain), 5242 (degenerative 
arthritis of the spine), and 5243 (intervertebral disc 
syndrome).  Reference is made to Diagnostic Code 5003 for 
degenerative arthritis of the spine and to the formula for 
rating intervertebral disc syndrome based upon incapacitating 
episodes with instructions to apply the higher evaluation 
when all disabilities are combined.  38 C.F.R. § 4.71a, The 
Spine.  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is used to 
evaluate under the formula for rating intervertebral disc 
syndrome based upon incapacitating episodes with or without 
such symptoms as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.  Unfavorable ankylosis of the entire thoracic-
lumbar (thoracolumbar) spine warrants a 50 percent 
evaluation.  Forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent evaluation.

Various notes regarding implementation of this general rating 
formula are also provided, including the normal ranges of 
motion for the lumbar spine for forward flexion (90 degrees), 
backward extension (30 degrees), left and right lateral 
flexion (30 degrees), and left and right lateral rotation 
(30 degrees).  The combined range of normal motion for the 
lumbar spine is 240 degrees.  Range of motion measurements 
are to be rounded off to the nearest 5 degrees.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connect disabilities, provided that: 
1) if there is only one such disability, it is ratable at 60 
percent or more; or 2) if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is 
required.  38 C.F.R. § 3.321(b).

Analysis

The veteran contends that his back has gotten worse since the 
initial grant of service connection and, further, that his 
back disability renders him incapable of gainful employment.

Entitlement to a rating in excess of 50 percent 
for residuals of a lumbar spine fracture 

The evidence shows that the veteran has residuals of 
vertebral fracture.  His back disability is currently rated 
at 50 percent for limitation of motion of the lumbar spine 
under the criteria in effect prior to September 26, 2003.  
Under those criteria, the highest possible rating for severe 
limitation of motion of the lumbar spine is 40 percent, with 
an additional 10 percent added for a demonstrable deformity 
of a vertebral body from fracture.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003).

The Board's review of other potential applicable diagnostic 
codes for the spine under the old criteria reveals that no 
higher rating is possible under any of those diagnostic 
codes.  In particular, the highest rating possible for 
lumbosacral strain under Diagnostic Code 5295 is 40 percent 
and, because there is no evidence of any neurological 
deficit, the highest rating warranted for intervertebral disc 
syndrome is 40 percent.  Because there is no evidence of any 
neurological deficit or ankylosis, no other diagnostic codes 
for the spine are applicable under the old criteria.

The veteran is also entitled, however, to be rated under the 
new criteria, effective September 26, 2003.  Under those 
criteria a general rating formula is used to determine the 
disability percentage to be assigned based on range of 
motion.

All three of the VA medical examinations contain complete 
range of motion testing for the lumbar spine.  Applying the 
results of those tests to the new rating criteria, a rating 
of 20 percent is warranted for the veteran's combined 
limitation of motion of the thoracolumbar spine of 120 
degrees or less, found in the June 2004 VA medical 
examination.  Alternatively, a rating of 20 percent is 
warranted for the veteran's forward flexion of the lumbar 
spine greater than 30 degrees, but not greater than 60 
degrees, found in all three VA medical examinations.  To 
warrant a rating in excess of 50 percent under the general 
rating formula for the new criteria, the medical evidence 
must show unfavorable ankylosis of the entire spine.  

Under the new criteria, intervertebral disc syndrome must be 
rated under the general rating formula, as previously 
discussed, as there is no evidence of any incapacitating 
episodes.  

The veteran is entitled to the highest rating warranted under 
either the old and new criteria.  At no time during the 
pendancy of his claim has a rating in excess of 50 percent 
under the old criteria, or 20 percent under the new criteria, 
been warranted. Accordingly, he is entitled to a rating of 50 
percent for severe limitation of motion of the lumbar spine 
under the old criteria.  The claim for a rating in excess of 
50 percent must be denied.

Entitlement to a total disability rating for compensation
based on unemployability

The veteran received three VA medical examinations for his 
back disability in conjunction with his claims.  A medical 
opinion as to whether the veteran was able to secure or 
follow a substantially gainful occupation because of his 
service-connected back disability was not provided in either 
the May 2000 or January 2003 VA medical examinations.

The report of the June 2004 medical examination, however, 
contains the opinion of the examiner that the veteran is 
unemployable for even a sedentary job, due to his service-
connected spinal condition.  The rationale provided for the 
opinion included the facts that the veteran was unable to 
tolerate a sedentary job as a financial and insurance manager 
for a car dealership, which job ended in 1997; that the 
veteran was discontinued from a college program in 2000 
because of his inability to sit or stand for prolonged 
periods of time; and that the veteran could not tolerate any 
repetitive activity involving motion of the spine.

The Board notes that the range of motion test results for the 
May 2000 VA medical examination and the June 2004 VA medical 
examination are nearly identical, both in individual 
limitation of motion measurements, and combined limitation of 
motion measurements.  The reasonable implication from such 
similar results is that the veteran's ability to secure or 
follow a substantially gainful occupation because of his 
service-connected back disability was no greater in May 2000 
than it was in June 2004, when it was determined he was 
unemployable.  Such an implication is consistent with the 
facts found by the June 2004 examining physician that the 
veteran was not able to work as of September 1997, and not 
able to attend college classes as of August 2000, because of 
his service-connected back disability.

The Board also notes that the Social Security Administration 
determined that the veteran was unemployable as of June 1998 
because of his service-connected back disability and other 
factors.

A total disability rating for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connect 
disabilities.  

However, if there is only one such disability, it must be 
rated at 60 percent or more or, if there are two or more 
disabilities, one of those disabilities must be rated at 40 
percent or more, and the combined rating of all disabilities 
must be 70 percent or more.  In this case, the veteran has 
only one service-connected disability, rated at 50 percent, 
and does not meet either criterion.

Notwithstanding, an extraschedular evaluation may be assigned 
in exceptional cases where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The evidence clearly shows that the veteran's service-
connected back disability precludes his participation in any 
gainful occupation, no matter how sedentary the work might 
be.  Accordingly, the Board finds that this case presents 
such an unusual disability picture as to render impractical 
the application of the regular schedular standards, and 
entitlement to a total disability rating for compensation 
based on unemployability is warranted.  The benefit of the 
doubt is resolved in the veteran's favor. 38 U.S.C.A. § 5107.


ORDER

Entitlement to a rating in excess of 50 percent for residuals 
of lumbar spine fracture at L3, L4, and L5, with degenerative 
joint disease, is denied.

Entitlement to a total disability rating for compensation 
based on unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


